Case 1:21-cv-21044-JLK Document 7-2 Entered on FLSD Docket 06/15/2021 Page 1 of 2




                     EXHIBIT B
Case 1:21-cv-21044-JLK Document 7-2 Entered on FLSD Docket 06/15/2021 Page 2 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:21-cv-21044-JLK


  RYDER TRUCK RENTAL, INC.,

         Plaintiff,
                                                       DEFAULT BY CLERK F.R.CIV.P.55(a)
  v.

  CHANJE ENERGY, INC. and
  FDG ELECTRIC VEHICLES
  LIMITED,

         Defendants.

  _____________________________________/

            CLERK’S DEFAULT AS TO DEFENDANT CHANJE ENERGY, INC.

         It appearing that Defendant Chanje Energy, Inc. is in default for failure to appear, answer,

  or otherwise plead to the complaint filed herein within the time required by law.

         Default is hereby entered against defendant Chanje Energy Inc.




  As of course, on the date of June _____, 2021




                                                              _______________________
                                                              CLERK OF COURT

  cc: Senior Judge James Lawrence King
